285 S.W.3d 430 (2009)
Marques D. MORRIS, Appellant,
v.
STATE of Missouri, Respondent.
No. ED 91808.
Missouri Court of Appeals, Eastern District, Division Three.
June 16, 2009.
Marques D. Morris, Cameron, MO, for appellant.
Chris Koster, Jamie Pamela Rasmussen, Jefferson City, MO, for respondent.
*431 Before ROBERT G. DOWD, JR. J., CLIFFORD H. AHRENS, J., and SHERRI B. SULLIVAN, J.

ORDER
PER CURIAM.
Marques Morris ("Movant") seeks to appeal from the circuit court's denial of his motion filed pursuant to Rule 30.20, which the circuit court treated as a motion filed pursuant to Rule 29.12, in which he sought relief for plain error in his conviction and sentence.
We have reviewed the briefs of the parties and the record on appeal and find no error of law. No jurisprudential purpose would be served by a written opinion. However, the parties have been furnished with a memorandum opinion for their information only, setting forth the facts and reasons for this order.
The judgment of the trial court is affirmed in accordance with Rule 84.16(b).